UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VILMA NOKAJ,

                              Plaintiff,                   No. 16-CV-3035 (KMK)

                      v.                                     OPINION & ORDER

NORTH EAST DENTAL MANAGEMENT,
LLC, formerly known as GARDEN STATE
DENTAL MANAGEMENT, LLC, d/b/a
FAMILY DENTAL GROUP; DR.
MICHAEL GELBART; DR. FRED
FRIEDMAN; DR. LAWRENCE STEIN;
VICTORIA WICKE; CAROLYN
TOTILLO; JUSTINE ANTONATOS;
MARIA FARIDES,

                              Defendants.


Appearances:

Denise M. Cossu, Esq.
Gaines, Novick, Ponzini, Cossu & Venditti, LLP
1133 Westchester Avenue
White Plains, NY
Counsel for Plaintiff

James William Weller, Esq.
Juan Luis Garcia, Esq.
Michal Ettie Ovadia, Esq.
Zackary Lane Stillings, Esq.
Nixon Peabody LLP
Jericho, NY and New York, NY
Counsel for Defendants


KENNETH M. KARAS, District Judge:

       Plaintiff Vilma Nokaj (“Plaintiff”) brings this Action against Defendants North East

Dental Management, LLC, formerly known as Garden State Dental Management, LLC, and
doing business as Family Dental Group (“NEDM”), Dr. Michael Gelbart (“Gelbart”), Dr. Fred

Friedman (“Friedman”), Dr. Lawrence Stein (“Stein”), Victoria Wicke (“Wicke”), Carolyn

Totillo (“Totillo”), Justine Antonatos (“Antonatos”), and Maria Farides (“Farides”) (collectively,

“Defendants”), alleging that Defendants engaged in discrimination and retaliation against her in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq. (“Title VII”),

and the New York State Human Rights Law, N.Y. Exec. Law §§ 290 et seq. (“NYSHRL”). (See

2d Am. Compl. (Dkt. No. 63).) Plaintiff also asserts malicious prosecution claims against

Defendants NEDM, Gelbart, Totillo, and Farides. (See id.) 1

          Before the Court is Defendants’ Motion for Partial Summary Judgment (“Motion”) on (1)

Plaintiff’s claim under NYSHRL § 296(6) against Defendant Antonatos; (2) Plaintiff’s claim

under NYSHRL § 296(1) against Defendant Stein; (3) Plaintiff’s claims for malicious

prosecution against Defendants NEDM, Gelbart, Totillo, and Farides; and (4) Plaintiff’s claim

for lost wages. (See Defs.’ Not. of Mot. (Dkt. No. 82).) 2 For the reasons to follow, the Motion is

denied.




          1
         Plaintiff voluntarily withdrew her malicious prosecution claims against Defendants
Friedman, Stein, Wicke, and Antonatos. (See Pl.’s Mem. Of Law in Opp’n to Mot. for Summ. J.
(“Pl.’s Mem.”) 8 n.4 (Dkt. No. 99).)
          2
          Plaintiff voluntarily withdrew her claims against Antonatos under NYSHRL §§ 296(1)
and (7), and her claims against Stein under NYSHRL §§ 296(6) and (7). (See Pl.’s Mem. 2 n.1,
5 n.3.)
                                                  2
                                          I. Background

       A. Factual Background

       In resolving Defendants’ Motion, the Court will recite only either undisputed facts or

those set forth by Plaintiff and supported by the record. The Court will not, except as noted, set

forth Defendant’s version of the facts where disputed.

               1. Plaintiff’s Employment with NEDM

       On or about May 25, 2010, Plaintiff was hired as a part-time receptionist at the Jefferson

Valley office of Family Dental Group (“Family Dental”), a dental practice with multiple

locations. (Defs.’ Mem. of Law in Supp. of Summ. J. (“Defs.’ Mem.”) Ex. 1 (Defs.’ Local Rule

56.1 Statement of Material Facts) (“Defs.’ 56.1”) ¶ 25 (Dkt. No. 92); Pl.’s Resp. to Defs.’ Rule

56.1 Statement (“Pl.’s 56.1 Resp.”) ¶ 25 (Dkt. No. 97).) 3 NEDM and its employees rely on the

dentists practicing at Family Dental for information and instructions relating to, among other

things, procedures and treatments for patients, patient billing and collections, and authorization

for patient account adjustments or discounts. (Defs.’ 56.1 ¶ 4.) Plaintiff’s employer while she

worked at Family Dental was NEDM. (Id. ¶¶ 26, 27, 31.) Plaintiff earned $16.50 per hour, with

total earnings of $14,374.00 for the tax year ending December 2010. (Id. ¶¶ 26, 28.) In October




       3
           The relationship between NEDM, Gelbart and Kesselman PC, and Family Dental is
disputed, although the Parties agree that Gelbart and Kesselman PC operates as Family Dental.
(Pl.’s 56.1 Resp. ¶ 1.) Plaintiff alleges that NEDM acquired Family Dental in or about 2007 and
owns 80% of the company, while Defendants deny that NEDM “is a parent, subsidiary, or
affiliate, directly or indirectly, of Family Dental” and maintain that NEDM “solely provides
administrative services, staff, and equipment to Gelbart and Kesselman Dentistry, P.C., doing
business as Family Dental Group.” (Id; Pl.’s Decl. in Opp’n to Defs.’ Mot. for Summ. J. (“Pl.’s
Decl.”) Ex. 1 (“NEDM Handbook”), at 5–6 (Dkt. No. 96); Pl.’s Decl. Ex. 2 (June 9, 2017
Deposition of Michael Gelbart) (“Gelbart Dep.”), at 16.)

                                                 3
2011, Plaintiff received a $1.00 per hour raise, and earned a total of $31,024.94 for the tax year

ending December 2011. (Id. ¶¶ 29–30.)

        Defendant Stein worked with Plaintiff in the Jefferson Valley office of Family Dental

from May 2010 until March 2012. (Id. ¶ 32.) All alleged instances of sexual harassment

relevant to this Action that are ascribed to Defendant Stein occurred while Plaintiff was

employed in the Jefferson Valley Office. (Id. ¶ 33.) 4 It is undisputed that the latest date upon

which any conduct supporting a claim against Stein under the NYSHRL occurred is December 2,

2011. (Defs.’ Mem. 7; Pl.’s Mem. in Opp’n to Mot. for Summ. J. (“Pl.’s Mem.”) 5 (Dkt. No.

99).)

        In March 2012, Plaintiff moved to the Brewster location of Family Dental and began

working as a “front desk manager and finance person.” (Defs.’ 56.1 ¶ 38.) At the Brewster

office, Plaintiff reported directly to the Office Manager, Defendant Antonatos, and NEDM’s

Regional Manager, Defendant Totillo. (Defs.’ 56.1 ¶ 39.) Antonatos reported directly to Totillo

and NEDM’s Chief Operating Officer, Defendant Wicke. (Defs.’ 56.1 ¶ 49.) In June 2012,

Plaintiff received a pay raise from $17.50 per hour to $20.00 per hour, and in September 2012

she was promoted to Assistant Office Manager of the Brewster location and her pay was raised

once again to $25.00 per hour. (Defs.’ 56.1 ¶¶ 41, 44; Pl.’s 56.1 Resp. ¶¶ 41, 44.) 5 In November

2012, as a salaried employee of NEDM, Plaintiff received a pay raise to $57,000.00 per year, and



        4
         The facts surrounding allegations of sexual harassment against Defendant Stein are
disputed. However, for purposes of deciding this Motion, only the timing of the alleged conduct
is relevant.
        5
        Plaintiff does not dispute that her salary was raised to $25.00 per hour, but disputes
Defendants’ assertion that she earned $52,000.00 per year, noting that her “yearly compensation
depended upon the numbers of hours worked as well as bonuses earned.” (Pl.’s 56.1 Resp. ¶ 44.)
                                                 4
she earned a total of $46,126.70 for the tax year ending December 2012. (Defs.’ 56.1 ¶¶ 53, 54.)

In September 2013, Plaintiff received another pay raise, to $62,000.00 per year, and earned a

total of $59,846.23 for the tax year ending December 2013. (Defs.’ 56.1 ¶¶ 55, 56.)

        As Assistant Office Manager, Plaintiff continued to report directly to Antonatos and

Totillo. (Defs.’ 56.1 ¶ 45.) However, Antonatos did not have the independent authority or

discretion to hire, fire, transfer, set or alter the rate of pay, or set or alter the schedule of Plaintiff.

(Defs.’ 56.1 ¶ 46; Pl.’s 56.1 Resp. ¶ 46.) 6 Antonatos had the ability to make recommendations

regarding Plaintiff’s employment, but could not substitute her supervisor’s discretion for her own

in making NEDM personnel decisions. (Defs. 56.1 ¶¶ 47, 48; Decl. of Justine Antonatos

(“Antonatos Decl.”) ¶ 8 (Dkt. No. 87); Pl.’s 56.1 Resp. ¶¶ 47, 48.)

                2. Plaintiff’s Sexual Harassment Allegations

        Plaintiff alleges that at the Brewster office, Defendant Gelbart would discuss his personal

sexual interests and encounters with various women, including some of his employees at Family

Dental. (Pl.’s Counter. to Defs.’ Rule 56.1 Statement of Material Facts (“Pl.’s Counter.”) ¶¶ 69,

70; Defs.’ Reply Decl. in Further Supp. of Mot. for Summ. J. (“Defs.’ Reply Decl.”) (Dkt. No.

100) Ex. 1 (June 1, 2017 Deposition of Vilma Nokaj) (“Nokaj Dep.”), at 111–112, 114–115;

Pl.’s Decl. Ex. 9 (Decl. of Vilma Nokaj) (“Nokaj Decl.”) ¶¶ 11, 14.) On one occasion, Gelbart

recounted, in the presence of Plaintiff and Antonatos, a story in which he claims to have had anal

sex with a Family Dental employee, and then subsequently returned home and had sex with his

wife the same day. (Pl.’s Counter. ¶¶ 75–76; Nokaj Dep. 114–116; Antonatos Dep. 36–37.)




        6
        Plaintiff disputes Defendant’s assertion that Antonatos also lacked the authority to
“otherwise affect the terms of Plaintiff’s employment.” (Pl.’s 56.1 Resp. ¶ 46.)
                                                 5
Afterward, Plaintiff expressed her discomfort with the conversation to Antonatos, but Antonatos

did not report Gelbart’s comments to Human Resources, an omission that she conceded

potentially violated the office’s sexual harassment policy. (Pl.’s Counter. ¶¶ 77–78; Nokaj Dep.

116–117; Antonatos Dep. 39, 57–58, 124, 125–126, 135–136; Pl.’s Decl. Ex. 10 (“Office Policy

on Sexual Harassment”).) On another occasion on February 1, 2014, Gelbart grabbed his

genitals through his scrubs and placed them on Plaintiff’s desk in her and Antonatos’s presence,

stating, “[t]hey just want to sit and relax on your desk.” (Pl.’s Counter. ¶ 84; Nokaj Dep. 292–

293; Antonatos Dep. 133–135.) Antonatos did not report the incident. (Antonatos Dep. 135.)

Plaintiff complained to Antonatos and Totillo about these and other instances of alleged sexual

harassment by Gelbart, but his behavior did not change. (Pl.’s Counter. ¶ 104; Nokaj Dep. 283.)

It is undisputed that Antonatos never personally sexually harassed Plaintiff. (Defs.’ 56.1 ¶ 51.)

               3. Adjustments to Patient Billing Accounts

       In May 2014, Plaintiff was re-assigned to the position of Regional Collections Manager

in the Brewster office of Family Dental. (Defs.’ 56.1 ¶ 57; Nokaj. Dep. 45.) Defendants Stein,

Friedman, and Antonatos neither recommended, nor were present for, consulted, or otherwise

involved in the decision to change Plaintiff’s role from Assistant Office Manager to Regional

Collections Manager. (Defs.’ 56.1 ¶¶ 61, 63, 64.) That same month, Defendant Farides became

Office Manager of the Brewster office, and upon her arrival Plaintiff no longer reported to

Antonatos, but continued to report directly to Totillo. (Defs.’ 56.1 ¶¶ 58–60.)

       At Family Dental, dentists had the authority to approve downward adjustments to bills for

their dental services. (Defs.’ 56.1 ¶ 72; Pl.’s 56.1 Resp. ¶ 72; Gelbart Dep. 122–123, 138; Pl.’s




                                                 6
Decl. Ex. 4 (June 13, 2017 Deposition of Carolyn Totillo) (“Totillo Dep.”) 88–89.) 7 Although

there was no written policy in place regarding family discounts, (Pl.’s Counter. ¶ 134; Totillo

Dep. 89), Gelbart often discounted services provided to family members of employees, (Pl.’s

Counter. ¶ 129; Gelbart Dep. 122–123, 134–136; Totillo Dep. 88–89). As part of her

employment at NEDM, Plaintiff signed an agreement stating that she would not make

unauthorized modifications or purges of patient information from Family Dental’s computer

systems. (Defs.’ 56.1 ¶ 27.)

       During her time in the Brewster office, Plaintiff made several downward adjustments to

charges for services rendered to her family members by Family Dental; Plaintiff asserts, and

Defendants dispute, that all adjustments were authorized or covered by insurance, or, in some

cases, that documentation provided by Defendants purporting to show unauthorized adjustments

were in fact fraudulently doctored. (See Defs.’ 56.1 ¶¶ 74, 77, 79, 81; Pl.’s 56.1 Resp. ¶¶ 74, 77,

79, 81; Nokaj Dep. 228–229, 233–237, 239–255, 257–261; see also Pl.’s Counter. ¶¶ 236–320.)

On August 26, 2014, Farides emailed Totillo and Defendant Wicke and wrote that Plaintiff had

made unauthorized adjustments to the patient ledgers for members of her family. (See Defs.’

Decl. in Supp. of Mot. for Summ. J. (“Defs.’ Decl.”) Ex. 38 (“Farides Email”).) 8 NEDM

retained Steven Landy (“Landy”), an attorney, to advise regarding the adjustments; Plaintiff

asserts that Landy was hired in bad faith as part of a “scheme” to retaliate against her for her



       7
         Plaintiff also asserts that Gelbart had the authority to make downward adjustments for
dental services provided to any patient of the dental practice. (See Pl.’s 56.1 Resp. ¶ 72; Pl.’s
Counter. ¶¶ 125–127.)
       8
         The Parties dispute how these adjustments came to Farides’s attention and whether they
were in fact first observed in August 2014. (Pl.’s 56.1 Resp. ¶¶ 65, 66, 75, 76.)

                                                 7
sexual harassment complaints, while Defendants assert that he was hired to advise on how to

address the allegedly unauthorized adjustments. (Defs.’ 56.1 ¶¶ 84–88; Pl.’s 56.1 Resp. ¶¶ 84–

88.)

       On September 3, 2014, Plaintiff received a formal written warning which stated that she

made unauthorized adjustments to multiple patients’ accounts. (Defs.’ 56.1 ¶ 94; Pl.’s 56.1

Resp. ¶ 94; Defs.’ Decl. Ex. 39 (“Corrective Action Notice”); Defs.’ Decl. Ex. 40 (“Totillo

Email”).) After Plaintiff was issued the formal written warning, she stated that Gelbart had

“touched” her. (Defs.’ 56.1 ¶ 99; Pl.’s 56.1 Resp. ¶ 99.) 9 Totillo reported Plaintiff’s statement

to NEDM Human Resources Director Larry Turner. (Defs.’ 56.1 ¶ 100; see also Totillo Email.)

On September 4, 2014, Plaintiff’s employment with NEDM was terminated. (Defs.’ 56.1 ¶ 103.)

Defendants Stein and Antonatos neither recommended, nor were present for, consulted, or

otherwise involved in the decision to terminate Plaintiff’s employment. (Id. ¶¶ 104, 105.)

Plaintiff earned $45,365.48 through her employment with NEDM for the tax year ending

December 2014. (Id. ¶ 106.)

               4. Initiation of Police Investigations

       The same day as Plaintiff’s termination, Police Trooper Nicholas Guido (“Guido”) was

called to the Brewster office of Family Dental, where he took statements from Totillo, Eschner,

Farides, and Family Dental employee Rebecca Tannen (“Tannen”). (Defs.’ Decl. Ex. 47




       9
         Defendants also state that when asked to explain Plaintiff’s allegation that Gelbart
“touched” her, Plaintiff responded, “never mind.” (See Defs.’ 56.1 ¶ 99.) Plaintiff disputes this
assertion. (See Pl.’s 56.1 Resp. ¶ 99.)
                                                8
(“Guido Incident Report”), at N00566.) 10 Guido’s report indicates that the employee statements

reported that Plaintiff “caused a scene” after being terminated, and noted he was told that Family

Dental had required Plaintiff to sign a written warning for “various account adjustments” and

that immediately afterward Plaintiff had “accused members of the staff of sexually abusing her.”

(Id.) The report also noted, “[the] [c]omplainants do not wish to press charges at this time.”

(Id.) On September 22, 2014, Totillo gave a statement to Guido indicating that she witnessed

Plaintiff say to her upon her termination, “You sure you want to do this? You will be sorry,” but

affirming that “[o]n behalf of the manager, and Family Dental Group, we as a company, do not

wish to press charges at this time.” (Id. at N00566, N00568; Defs.’ Decl. Ex. 52 (“Totillo

Statement”), at N00572.) Guido closed the case that day. (Guido Incident Report N00568.)

       Guido’s report also stated that Investigator Peter Ciacci (“Ciacci”) would handle the

sexual harassment allegations in a separate case. (See id. at N00566.) The day of Plaintiff’s

discharge she went to the New York State Police, where she met with and was interviewed by

Ciacci and filed a formal complaint of criminal sexual harassment. (Defs.’ Decl. Ex. 53 (“Ciacci

Incident Report”), at N00678.) On September 11, 2014, and again on September 15, 2014,

Ciacci interviewed Antoinette Thomas (“Thomas”), a former employee of Family Dental, who

told Ciacci that she had also been a victim of unwanted sexual contact by Gelbart, and that she

had reported such conduct to the Yorktown Police Department and filed a civil case against him.

(Id. at N00679–80.) On October 1, 2014, Ciacci interviewed Farides, Tannen, and Eschner

regarding Plaintiff’s sexual harassment allegations. (Defs.’ 56.1 ¶ 121; Ciacci Incident Report



       10
          Where non-paginated exhibits are filed under seal and therefore do not have ECF-
generated page numbers, the Court will cite to the stamped bates number at the bottom right
corner of the relevant page.
                                                9
N00681–82.) On February 18, 2015, Antonatos, Friedman, Gelbart, Totillo, Farides and Wicke

were interviewed by Ciacci regarding Plaintiff’s sexual harassment allegations. (Defs.’ 56.1

¶¶ 122, 124, 127; Ciacci Incident Report N00683.) On February 21, 2015, Ciacci indicated in

his notes that he had contacted Plaintiff and informed her that he was unable to develop

witnesses to corroborate her claims regarding unwanted sexual contact, and closed the case.

(Ciacci Incident Report N00684.) 11

       On February 23, 2015, Landy informed the New York State Police that NEDM would

like to press criminal charges against Plaintiff for the alleged unauthorized billing adjustments.

(Defs.’ 56.1 ¶ 130; Pl.’s 56.1 Resp. ¶ 130.) Police Investigator Chaderick Greer (“Greer”)

investigated the charges, including conducting interviews with Totillo, Farides, and Landy and

receiving statements from Tannen and Eschner. (See Defs.’ 56.1 ¶ 133; Pl.’s 56.1 Resp. ¶ 133;

Defs.’ Decl. Ex. 54 (“Greer Incident Report”).) On June 9, 2015, Plaintiff was arrested and

charged with Falsifying Business Records in the First Degree, Felony Grand Larceny in the

Third Degree, and Misdemeanor Forgery in the Third Degree. (Defs.’ 56.1 ¶¶ 142, 143; Pl.’s

56.1 Resp. ¶ 142, 143; Defs.’ Decl. Ex. 57 (“Arrest Report”), at N00592–93.) On January 28,

2016, all criminal charges against Plaintiff were withdrawn with prejudice and the file sealed.

(Defs.’ 56.1 ¶ 144; Pl.’s 56.1 Resp. ¶ 144; Defs.’ Decl. Ex. 59 (“Certificate of Disposition”), at

N00190.) Assistant District Attorney Andres D. Gil (“Gil”), who was assigned to prosecute the



       11
           Plaintiff disputes Ciacci’s conclusion that no witness corroborated her allegations,
noting that (1) Thomas stated that she had witnessed Gelbart “touch[] the underside of
[Plaintiff’s] breasts while making a comment that Thomas was unable to hear,” and that Plaintiff
had told her at that time that she “did not want to say anything because she was afraid of being
fired”; and (2) Farides stated that she observed Friedman reach out and grab a necklace that
Plaintiff was wearing and pull it towards him, and that Plaintiff backed away and said, “Don’t
touch me.” (Pl.’s 56.1 Resp. ¶ 129; Ciacci Incident Report N00680–81.)
                                                  10
charges against Plaintiff, determined that “the District Attorney’s Office did not have a good

faith basis to proceed with the prosecution,” noting that it was anomalous that Plaintiff did not

receive free or discounted dental services for her family on the identified occasions as was

customary at Family Dental, and that the timing of the resurrection of the charges following

Plaintiff’s filing of an EEOC complaint against NEDM undermined the sufficiency of the

allegations. (See Pl.’s Decl. Ex. 36 (Decl. of Andres G. Gil) (“Gil Decl.”) ¶¶ 3–6.)

               5. Alternative Employment

       After her termination, Plaintiff worked as an executive assistant to the Chief Executive

Officer of Interstate Toyota (“Interstate”) from September 2014 to January 2015, earning a salary

of $65,000 per year. (Defs.’ 56.1 ¶ 107.) For the tax year ending December 2014, Plaintiff

earned $20,000 from her employment with Interstate. (Defs.’ 56.1 ¶ 108.) Plaintiff left the

position in January of 2015 because the commute from her home was approximately an hour and

ten minutes in each direction, and the work hours combined with the commute interfered with

her childcare responsibilities. (Pl.’s 56.1 Resp. ¶ 107.) Since leaving Interstate, Plaintiff has not

obtained alternative employment. (Defs.’ 56.1 ¶ 145.)

       B. Procedural History

       On October 16, 2014, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) against “Garden State Dental Management

d/b/a Family Dental Group” for the conduct underlying this Action. (See 2d Am. Compl. Ex. A

(“EEOC Charge”)). On March 30, 2016, the EEOC mailed Plaintiff a “right-to-sue” letter. (See

2d Am. Compl. Ex. B (“Right-To-Sue Letter”).) Plaintiff filed her original Complaint on April

25, 2016, (see Compl. (Dkt. No. 1)), and Defendants filed their Answer on June 27, 2016, (see


                                                 11
Answer (Dkt. No. 17)). Plaintiff filed her First Amended Complaint on November 18, 2016.

(See 1st Am. Compl. (Dkt. No. 26).)

       On March 3, 2017, Defendants filed a Motion To Dismiss. (See Dkt. No. 36.) Plaintiff

filed her Opposition on April 7, 2017, (see Dkt. No. 39), and Defendants filed a Reply on April

28, 2017, (Reply Mem. of Law in Further Supp. of Mot. To Dismiss (see Dkt. 40)). On

November 15, 2017, the Court denied Defendants’ Motion To Dismiss without prejudice, set a

deadline for Plaintiff to file a Second Amended Complaint, and established a briefing schedule

for Defendants’ Motion for Summary Judgment. (See Dkt. (minute entry for Nov. 15, 2017);

Dkt. No. 61.) On November 17, 2017, Plaintiff filed her Second Amended Complaint, (2d Am.

Compl.), which Defendants answered on January 19, 2018, (Dkt. No. 67).

       On April 20, 2018, Defendants filed the instant Motion. (Defs.’ Not. Of Mot.; Defs.’

Mem.; Defs.’ Decl.) Plaintiff filed her Opposition on June 15, 2018, (Pl.’s Mem.; Pl.’s Decl.;

Pl.’s 56.1 Resp.; Pl.’s Counter.), and Defendants filed their Reply on July 9, 2018, (Reply Mem.

of Law in Further Supp. of Mot. for Summ. J. (“Defs.’ Reply”) (Dkt. No. 100); Defs.’ Reply

Decl.; Defs.’ Resp. to Pl.’s Counter. (Dkt. No. 101)).

                                           II. Discussion

       A. Standard of Review

       Summary judgment is appropriate where the movant shows that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 123–24 (2d Cir.

2014) (same). “In determining whether summary judgment is appropriate,” a court must

“construe the facts in the light most favorable to the non-moving party and . . . resolve all


                                                 12
ambiguities and draw all reasonable inferences against the movant.” Brod v. Omya, Inc., 653

F.3d 156, 164 (2d Cir. 2011) (internal quotation marks omitted); see also Borough of Upper

Saddle River v. Rockland Cty. Sewer Dist. No. 1, 16 F. Supp. 3d 294, 314 (S.D.N.Y. 2014)

(same). “It is the movant’s burden to show that no genuine factual dispute exists.” Vt. Teddy

Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004).

       “However, when the burden of proof at trial would fall on the nonmoving party, it

ordinarily is sufficient for the movant to point to a lack of evidence to go to the trier of fact on an

essential element of the nonmovant’s claim,” in which case “the nonmoving party must come

forward with admissible evidence sufficient to raise a genuine issue of fact for trial in order to

avoid summary judgment.” CILP Assocs., L.P. v. Pricewaterhouse Coopers LLP, 735 F.3d 114,

123 (2d Cir. 2013) (alteration, citation, and internal quotation marks omitted). Further, “[t]o

survive a [summary judgment] motion . . . , [a nonmovant] need[s] to create more than a

‘metaphysical’ possibility that his allegations were correct; he need[s] to ‘come forward with

specific facts showing that there is a genuine issue for trial,’” Wrobel v. County of Erie, 692 F.3d

22, 30 (2d Cir. 2012) (emphasis omitted) (quoting Matsushita Elec. Indus. Co. Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586–87 (1986)), “and cannot rely on the mere allegations or denials

contained in the pleadings,” Guardian Life Ins. Co. v. Gilmore, 45 F. Supp. 3d 310, 322

(S.D.N.Y. 2014) (internal quotation marks omitted); see also Wright v. Goord, 554 F.3d 255, 266

(2d Cir. 2009) (“When a motion for summary judgment is properly supported by documents or

other evidentiary materials, the party opposing summary judgment may not merely rest on the

allegations or denials of his pleading . . . .”). And, “[w]hen opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonable jury could


                                                  13
believe it, a court should not adopt that version of the facts for purposes of ruling on a motion for

summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

        “On a motion for summary judgment, a fact is material if it might affect the outcome of

the suit under the governing law.” Royal Crown Day Care LLC v. Dep’t of Health & Mental

Hygiene, 746 F.3d 538, 544 (2d Cir. 2014) (internal quotation marks omitted). At this stage,

“[t]he role of the court is not to resolve disputed issues of fact but to assess whether there are any

factual issues to be tried.” Brod, 653 F.3d at 164 (internal quotation marks omitted). Thus, a

court’s goal should be “to isolate and dispose of factually unsupported claims.” Geneva Pharm.

Tech. Corp. v. Barr Labs. Inc., 386 F.3d 485, 495 (2d Cir. 2004) (internal quotation marks

omitted). However, a district court should consider “only evidence that would be admissible at

trial.” Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d 736, 746 (2d Cir. 1998).

“[W]here a party relies on affidavits or deposition testimony to establish facts, the statements

‘must be made on personal knowledge, set out facts that would be admissible in evidence, and

show that the affiant or declarant is competent to testify on the matters stated.’” DiStiso v. Cook,

691 F.3d 226, 230 (2d Cir. 2012) (quoting Fed. R. Civ. P. 56(c)(4)).

        B. Analysis

                1. Plaintiff’s Claim Under NYSHRL § 296(6) Against Defendant Antonatos

        Section 296 of the NYSHRL states that “[i]t shall be an unlawful discriminatory practice

. . . [f]or an employer or licensing agency, because of an individual’s . . . sex . . . to refuse to hire

or employ or to bar or to discharge from employment such individual or to discriminate against

such individual in compensation or in terms, conditions or privileges of employment.” N.Y.

Exec. Law § 296(1)(a). Plaintiff asserts that Defendant Antonatos is liable under § 296(6),


                                                   14
which makes it “unlawful discriminatory practice for any person to aid, abet, incite, compel or

coerce the doing of any of the acts forbidden under [NYSHRL].” N.Y. Exec. Law § 296(6).

Section 296(6) “has been construed by the Second Circuit to impose liability on an individual

defendant who actually participates in the conduct giving rise to a discrimination claim.” Lewis

v. Triborough Bridge & Tunnel Auth., 77 F. Supp. 2d 376, 380 (S.D.N.Y. 1999) (emphasis

omitted) (quoting Tomka v. Seiler Corp., 66 F.3d 1295, 1317 (2d Cir. 1995), abrogated on other

grounds by Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998)); see also Chamblee v. Harris

& Harris, Inc., 154 F. Supp. 2d 670, 677 (S.D.N.Y. 2001) (“The Second Circuit Court of

Appeals has held that, under section 296(6), employees who are not shown to have any power to

do more than carry out personnel decisions made by others, but who actually participate in

discriminatory conduct, can still be liable [under] the [NYSHRL].” (citing Tomka, 66 F.3d at

1317)). Under § 296(6), a co-worker who “actually participates” in the conduct giving rise to a

claim can be liable “even though that co-worker lacked the authority to either hire or fire the

plaintiff.” Feingold v. New York, 366 F.3d 138, 158 (2d Cir. 2004) (citing Tomka, 66 F.3d at

1317). Furthermore, “[a] supervisor’s failure to take adequate remedial measures in response to

a complaint of discrimination has been deemed ‘actual participation’ under NYSHRL § 296(6).”

Parra v. City of White Plains, 48 F. Supp. 3d 542, 555 (S.D.N.Y. 2014) (alteration, citation and

internal quotation marks omitted); see also Kellman v. Metro. Transp. Auth., 8 F. Supp. 3d 351,

393 (S.D.N.Y. 2014) (“Liability may extend to supervisors who failed to investigate or take

appropriate remedial measures despite being informed about the existence of alleged

discriminatory conduct.” (internal quotation marks omitted)). “However, where the plaintiff fails

to plead any facts suggesting that a defendant displayed any intent to discriminate or was in any


                                                15
way involved in the alleged discriminatory scheme the defendant may not be held liable under

the NYSHRL.” Aiola v. Malverne Union Free Sch. Dist., 115 F. Supp. 3d 321, 337 (E.D.N.Y.

2015) (internal quotation marks omitted).

       Assuming arguendo that Plaintiff can sufficiently establish a primary violation of § 296,

as required for aider and abettor liability to exist, see White v. Pacifica Found., 973 F. Supp. 2d

363, 378 (S.D.N.Y. 2013) (noting that where a plaintiff “has not demonstrated

a primary violation, there can be no liability for aiding and abetting” (internal quotation marks

omitted)), Plaintiff has created a triable issue of fact with respect to Antonatos’s liability under

the statute. Plaintiff argues that because Antonatos, as one of her supervisors, witnessed alleged

incidents of sexual harassment by Gelbart and failed to report them to human resources or upper

management, she is liable for aiding and abetting the discrimination against Plaintiff.

Defendants, citing Kellman, argue that Antonatos’s awareness of Gelbart’s alleged conduct does

not amount to approval of discrimination under § 296(6). See Kellman, 8 F. Supp. 3d at 393

(granting summary judgment on some claims under § 296(6) in favor of two supervisor

defendants who were “aware of and approved [the] discriminatory promotion and training

decisions and . . . failed to address complaints of discrimination”). However, although the court

in Kellman did grant summary judgment on some of the plaintiff’s claims under § 296(6), it

notably reserved judgment on the plaintiff’s aiding-and-abetting claims “related to the creation

and maintenance of a hostile work environment,” which is among the primary violations alleged

here. Kellman, 8 F. Supp. 3d at 394. (See 2d Am. Compl. ¶¶ 121–122.) Furthermore, many

courts have denied summary judgment in cases where the defendant’s participation consisted

only of a failure to report or address discriminatory conduct of which he or she was aware. See,


                                                  16
e.g., Smith v. Town of Hempstead Dep’t of Sanitation Sanitary Dist. No. 2, 798 F. Supp. 2d 443,

456 (E.D.N.Y. 2011) (denying summary judgment where “the plaintiffs primarily point to a

single piece of undisputed evidence allegedly showing” that a defendant “saw [the

discriminatory act], and failed to report it to anyone or to take any remedial action”); Pellegrini

v. Sovereign Hotels, Inc., 740 F. Supp. 2d 344, 356 (N.D.N.Y. 2010) (denying summary

judgment because supervisor “ignoring, writing off, discouraging, and failing to investigate

Pellegrini’s complaints could amount to acquiescence in and aiding and abetting of the creation

of a hostile work environment”); Wise v. New York City Police Dep’t, 928 F. Supp. 355, 374

(S.D.N.Y. 1996) (finding summary judgment “inappropriate because there are disputed issues of

material fact concerning whether [one defendant] knew about the alleged hostile work

environment in the Precinct and whether he condoned it, and whether [another defendant]

observed [an alleged] incident and failed to intervene”).

       Here, construing all evidence in Plaintiff’s favor, Antonatos witnessed two instances of

Gelbart allegedly sexually harassing Plaintiff, and received an unspecified number of informal

complaints from Plaintiff on the same subject. (See Antonatos Dep. 36–38; Nokaj Dep. 283–85.)

Antonatos concedes that she did not report Gelbart’s conduct to anyone more senior to her at

Family Dental or to HR, and that this may have violated Family Dental’s sexual harassment

policy. (See Antonatos Dep. 39, 57–58, 124, 125–126, 135–136; Nokaj Dep. 116–117.) It is for

a jury, and not this Court, to weigh the proffered testimony and determine whether the conduct

rises to the level of aiding and abetting a primary violation of § 296. 12 Therefore, Defendants’


       12
           In their Reply, Defendants argue for the first time that Plaintiff has failed to show
sufficient discriminatory intent to establish liability under § 296. (See Defs.’ Reply 1.) “[A]
district court is free to disregard argument raised for the first time in reply papers, especially on a
                                                  17
Motion for Summary Judgment as to Plaintiff’s NYSHRL claim against Antonatos under

§ 296(6) is denied.

               2. Plaintiff’s Claim Under NYSHRL §§ 296(1) Against Defendant Stein

       Defendants challenge Plaintiff’s NYSHRL claim against Stein on the basis that it is time-

barred. NYSHRL claims are governed by a three-year statute of limitations. See Kassner v. 2nd

Ave. Delicatessen Inc., 496 F.3d 229, 238 (2d Cir. 2007) (“[C]laims under the NYSHRL . . . are

time-barred unless filed within three years of the alleged discriminatory acts.”). However, “the

three-year statute of limitations applicable to claims under the NYSHRL . . . is tolled during the

period in which a complaint is filed . . . with the EEOC.” Taylor v. City of New York, 207 F.

Supp. 3d 293, 302 (S.D.N.Y. 2016) (second alteration in original) (internal quotation marks

omitted); see also Humphreys v. N.Y.C. Health & Hosps. Corp., No. 16-CV-9707, 2018 WL

3849836, at *3 (S.D.N.Y. Aug. 10, 2018) (“Although the Second Circuit has not squarely

addressed the question of whether the filing and pendency of EEOC charges toll the statutes of

limitations for NYSHRL . . . claims, courts in this district routinely conclude that the three-year

statute[] of limitations for such claims are tolled during the period in which a complaint is

pending before the EEOC.”); Allen v. N.Y.C. Dep’t of Envtl. Prot., 51 F. Supp. 3d 504, 511

(S.D.N.Y. 2014) (“[T]he statute of limitations period is tolled during the period in which a



motion for summary judgment.” Am. Hotel Int’l Grp., Inc. v. OneBeacon Ins. Co., 611 F. Supp.
2d 373, 375 (S.D.N.Y. 2009), aff’d, 374 F. App’x 71 (2d Cir. 2010). In any event, the Court
finds Defendants’ argument similarly inappropriate for resolution at the summary judgment
stage, as it would require the Court to determine the credibility of witnesses and weigh evidence.
See Smith, 798 F. Supp. 2d at 456 (denying summary judgment where defendant, who “ranked
below [other defendants] but above the plaintiffs,” stated he saw violation but “did not consider
its racial implications,” on the basis that it would require the court to “make determinations of
credibility”).
                                                 18
complaint is filed with the EEOC and the issuance by the EEOC of a right-to-sue letter.”

(internal quotation marks omitted)); Morse v. JetBlue Airways Corp., 941 F. Supp. 2d 274, 291

(E.D.N.Y. 2013) (“Courts in this Circuit have tolled the statute of limitations applicable to

NYSHRL . . . claims during the pendency of any complaint that is filed with the New York

Division of Human Rights (‘NYDHR’) or the EEOC.”); Manello v. Nationwide Mut. Ins. Co.,

No. 11-CV-0243, 2012 WL 3861236, at *11 (E.D.N.Y. Sept. 4, 2012) (noting that “courts in this

Circuit have held that the three (3)-year limitations period for NYSHRL claims is tolled for the

period between the filing of an EEOC charge and the issuance by the EEOC of a right-to-sue

letter” (internal quotation marks omitted)); Wilson v. N.Y.C. Police Dep’t, No. 09-CV-2632,

2011 WL 1215735, at *4 (S.D.N.Y. Mar. 25, 2011), adopting R&R, 2011 WL 1215031

(S.D.N.Y. Feb. 4, 2011) (“Courts in this circuit have held that the statute of limitations

applicable to claims under . . . NYSHRL is tolled during the period in which the complaint is

filed with the EEOC.”).

       Nevertheless, Defendants argue that Plaintiff’s EEOC claim does not toll the statute of

limitations under the NYSHRL because Stein was not named in Plaintiff’s EEOC Charge of

Discrimination. (See Defs.’ Mem. 6; EEOC Charge 12.) 13 Defendants do not cite any case that

supports this proposition.14 Where courts have been faced with such a fact pattern, they have



       13
         For non-paginated exhibits filed on ECF, the Court will cite to the ECF-generated page
number at the top right corner of the relevant page.
       14
          Defendants cite Osorio v. Source Enterprises, Inc., No. 05-CV-1002, 2006 WL
2548425 (S.D.N.Y. Sept. 5, 2006) and Kimball v. Vill.of Painted Post, No. 12-CV-6275, 2016
WL 4417121 (W.D.N.Y. Aug. 19, 2016) in support of their assertion that Plaintiff’s NYSHRL
claim against Stein was not tolled by Plaintiff’s EEOC complaint because he was not a named
respondent. (Defs.’ Mem. 6.) However, neither case supports Defendants’ argument. Osorio
stands for the proposition that an EEOC charge does not toll the statute of limitations for state
                                                 19
routinely assessed Title VII claims, in which naming defendants in an EEOC complaint is

statutorily required to maintain a lawsuit against that individual or entity, differently than

NYSHRL claims. See, e.g., Harris v. NYU Langone Med. Ctr., No. 12-CV-0454, 2013 WL

3487032, at *10–12 (S.D.N.Y. July 9, 2013), adopted as modified by 2013 WL 5425336

(S.D.N.Y. Sept. 27, 2013) (finding Title VII claims against defendants not named in EEOC

charge barred for failure to exhaust administrative remedies but dismissing NYSHRL claims

against the same defendants on the merits); Goodman v. Port Auth. of N.Y. & N.J., 850 F. Supp.

2d 363, 384–87 (S.D.N.Y. 2012) (dismissing Title VII claims because the plaintiff “failed to

specifically include” the defendant in the EEOC charge, but dismissing NYSHRL claims against

the same defendant on the merits); Zustovich v. Harvard Maint., Inc., No. 08-CV-6856, 2009

WL 735062, at *7–10 (S.D.N.Y. Mar. 20, 2009) (denying motion to dismiss NYSHRL claims on

the basis that the plaintiff failed to exhaust remedies by neglecting to name certain defendants in

its EEOC complaint, because “NYSHRL . . . do[es] not require exhaustion of administrative

remedies,” while separately assessing Title VII claims under the “identity of interest” exception




law claims arising out of the same events on which the EEOC charge is based; it does not
address whether tolling applies when the plaintiff sues a defendant who was not named in the
EEOC complaint. 2006 WL 2548425, at *3. Kimball observed that one of the defendants was
not named in the EEOC Charge of Discrimination, but rather in a letter attached to it; however,
the court went on to consider the references to the defendant included in that letter, and
ultimately dismissed claims against the defendant on the basis that the EEOC complaint did not
toll the three-year statute of limitations, rather than because the defendant was not named in the
charge. 2016 WL 4417121, at *8. Although the Kimball Court is not alone within the Second
Circuit in ruling that an EEOC charge does not toll NYSHRL claims, as discussed above, the
Second Circuit has not definitively decided the issue, and the majority of courts that have
addressed it, including this one, have held that the statute of limitations is tolled while an EEOC
proceeding is pending. See Allen, 51 F. Supp. 3d at 511 (finding that “the statute of limitations
period is tolled during the period in which a complaint is filed with the EEOC and the issuance
by the EEOC of a right-to-sue letter”).
                                                    20
to statutory requirement that defendants must have been named in EEOC charge (citation and

internal quotation marks omitted)). Defendants’ own papers point to the underlying rationale:

“liability under Title VII . . . exists only with regard to employers, and Plaintiff’s charge

attempted to identify her employer,” while Plaintiff brings her claims here against her

supervisors as well. (Defs.’ Mem. 7.) However, as discussed above, NYSHRL liability is not

limited solely to employers. See Chamblee, 154 F. Supp. 2d at 677 (S.D.N.Y. 2001)

(“[E]mployees who are not shown to have any power to do more than carry out personnel

decisions made by others, but who actually participate in discriminatory conduct, can still be

liable [under] the [NYSHRL].” (citing Tomka, 66 F.3d 1295)). Furthermore, although Plaintiff’s

Charge of Discrimination does not name Stein, her accompanying letter refers to Stein and

details her precise allegations against him. (EEOC Charge 4–5.) The Court therefore declines to

find that Plaintiff’s failure to name Stein in Plaintiff’s EEOC complaint prevents this Court from

tolling the statute of limitations for Plaintiff’s NYSHRL claim against Stein.

       Because the statute of limitations for Plaintiff’s NYSHRL claims was tolled while her

EEOC complaint was pending, and because it is undisputed that the latest date upon which any

conduct supporting a claim against Stein under the NYSHRL occurred is December 2, 2011,

(Defs.’ Mem. 7; Pl.’s Mem. 5), Plaintiff had three years from that date, plus the length of time

between when her complaint “[was] filed with the EEOC and the issuance by the EEOC of a

right-to-sue letter,” Allen, 51 F. Supp. 3d at 511, to file her NYSHRL claims against Stein.

Plaintiff filed a Charge of Discrimination with the EEOC on October 16, 2014, (see EEOC

Charge 1), with 47 days remaining within the statute of limitations period, and the EEOC’s Right

to Sue letter was mailed on March 30, 2016, (see Right-To-Sue Letter). This Action was initially


                                                  21
commenced on April 25, 2016. Thus, even assuming Plaintiff’s time resumed on March 30,

2016, the day the letter was issued, the Complaint was filed within the remaining 47 days of

Plaintiff’s limitation period. 15 Accordingly, Defendants’ Motion for Summary Judgment on

Plaintiff’s claim against Stein under § 296(1) of the NYSHRL is denied.

               3. Plaintiff’s Claims For Malicious Prosecution Against Defendants NEDM,
               Gelbart, Totillo, and Farides

       Defendants move for summary judgment on Plaintiff’s malicious prosecution claims

against NEDM, Gelbart, Totillo, and Farides on the basis that they had probable cause to file

criminal charges against Plaintiff, or, in the alternative, that they reasonably relied on the advice

of counsel in doing so. (See Defs.’ Mem. 10–21.) The Court will address each argument

separately.

                       a. Probable Cause

       To succeed on a claim for malicious prosecution, a plaintiff must show “(1) that the

defendant commenced or continued a criminal proceeding against [her]; (2) that the proceeding

was terminated in the plaintiff's favor; (3) that there was no probable cause for the proceeding;

and (4) that the proceeding was instituted with malice.” Ong v. Park Manor (Middletown Park)

Rehab. & Healthcare Ctr., No. 12-CV-974, 2017 WL 4326540, at *10 (S.D.N.Y. Sept. 28, 2017)

(internal quotation marks omitted). “Probable cause is a complete defense to any action for false




       15
           This Court assumes that a plaintiff receives a right-to-sue letter within three days after
it is mailed, and the running of the statute of limitations recommences on the day the letter is
presumed received, rather than the day it was mailed. See Allen, 51 F. Supp. 3d at 511
(“Drawing all reasonable inferences in Plaintiff's favor, the Court will assume that Plaintiff
received his right-to-sue letter on [three days after it was mailed], at which time the running of
the statute of limitations on Plaintiff's NYHRL claims resumed.”). However, in either case,
Plaintiff’s claim falls within the statute of limitations.
                                                   22
arrest or malicious prosecution in New York.” Dickerson v. Napolitano, 604 F.3d 732, 751 (2d

Cir. 2010). “In the context of a malicious prosecution claim, probable cause under New York

law is the knowledge of facts, actual or apparent, strong enough to justify a reasonable man in

the belief that he has lawful grounds for prosecuting the defendant in the manner complained of.”

Rounseville v. Zahl, 13 F.3d 625, 629 (2d Cir. 1994) (internal quotation marks omitted).

“[M]erely furnishing information to law enforcement authorities, who are then free to exercise

their own judgment as to whether criminal charges should be filed, and giving testimony at a

subsequent trial are insufficient to establish liability. However, a civilian complainant can be

held liable for malicious prosecution if she intentionally provided false evidence to the police

resulting in the plaintiff's arrest and prosecution.” Weiner v. McKeefery, 90 F. Supp. 3d 17, 45–

46 (E.D.N.Y. 2015) (citations and internal quotation marks omitted).

       Defendants move for summary judgment on the basis that NEDM, Gelbart, Totillo, and

Farides had probable cause to bring criminal charges against Plaintiff based on adjustments made

to the billing accounts of her family members for services provided by Family Dental. The

Court will address each Defendant in turn.

                              i. Totillo and Farides

       Defendants argue that Totillo and Farides, relying on their observations of billing records

and information provided by Maddie Eschner and by the dentists who provided services to

Plaintiff’s family members, reasonably believed that Plaintiff “was improperly accessing and

mismanaging Family Dental accounts receivable for the benefit of her family members.” (Defs.’

Mem. 13–15.) Specifically, Defendants assert that an employee assigned to the Brewster office

front desk, Ana Villavicencio, informed Eschner that Plaintiff had adjusted the patient ledger of


                                                23
her nephew for services rendered by Dr. Vincent Ayuko, a Family Dental dentist. (See id. at 13;

Defs.’ 56.1 ¶ 65.) Eschner found this “suspicious” because she knew Plaintiff’s nephew’s

insurance had denied coverage and that Dr. Ayuko did not approve the adjustment. (See Defs.’

56.1 ¶¶ 66–67; see also Decl. of Dr. Vincent Ayuko (“Ayuko Decl.”) ¶ 6 (Dkt. No. 90).)

Eschner and Villavicencio informed Farides, (see Defs.’ 56.1 ¶ 75), who emailed Wicke and

Totillo informing them of the discrepancy as well as Plaintiff’s alleged removal of charges for

services provided to her husband by Gelbart on August 20, 2014, (see Farides Email). Farides

and Totillo then worked over several days “to uncover additional unauthorized account

adjustments made by Plaintiff.” (Defs.’ 56.1 ¶ 76.)

       Plaintiff argues that she has raised a triable issue of fact with respect to whether

Defendants had probable cause to file criminal charges against Plaintiff because she has

demonstrated that the financial records Defendants submitted with their motion showing the

billing adjustments were “obviously doctored,” (Pl.’s Mem. 10), and that whether the

adjustments were authorized “would be Mrs. Nokaj’s word against Gelbart’s word[—]an issue of

credibility” not suitable for resolution at the summary judgment stage, (id. at 14–15).

       Plaintiff’s explanations in her Counterstatement regarding alleged doctoring of the

financial records provided to the police are somewhat confusing. For example, regarding an

alleged unauthorized adjustment for services provided to her husband on August 20, 2014,

Plaintiff cites “inconsistencies” between two audit trail printouts that she asserts “suggest a

manipulated or fabricated document.” (Pl.’s 56.1 Counter. ¶ 292.) However, the audit trails at

issue reflect different time spans, so it is not clear why the absence of activity on certain dates for

one form but not the other implies fabrication. (Compare Pl.’s Decl. Ex. 14, at N00622–23


                                                  24
(showing adjustment activity on August 20, 2014) with id. at N00627 (showing adjustment

activity for August 20, 2014 through August 23, 2014).) Other explanations more clearly

identify alleged disparities between actual and fabricated charges, but also rely on conclusory

assertions that the charges are “ridiculous and made to further inflate the false charges

Defendants had lodged against [Plaintiff].” (Nokaj Decl. ¶ 77.) For example, with respect to an

adjustment for services provided to Plaintiff’s nephew on July 31, 2013, Plaintiff explains that

insurance covered a $725 charge for a post and crown, but that additional charges of $167 and

$399, for prophylaxis and teeth whitening respectively, were “arbitrarily assigned.” (Pl.’s 56.1

Counter. ¶¶ 311–12.) Plaintiff claims that she was given verbal approval to charge $60 for the

prophylaxis but that “family Dental Brewster appears to have assigned the arbitrary cost of

$167.00,” (id. ¶ 311), and that “[t]he $399.00 charge for white strips had been fabricated to

further inflate the false criminal charges” because white strips are typically given to patients for

free after a cleaning, (id ¶¶ 313–314). It is not clear from this explanation precisely what makes

the charges “arbitrarily assigned,” or that the document is “obviously doctored” on its face.

Plaintiff’s Counterstatement also explains that several of the adjustments were authorized by

Gelbart, (see id. ¶¶ 285, 304, 318), but does not specifically allege that anyone other than Gelbart

would have known these adjustments were authorized, and states that authorized adjustments

“are not necessarily reflected” on the patient router, (id. ¶ 241), and that at least some employees

when reviewing patient records “would not know whether or not a discount or ‘no charge’ to

another employee or employee’s family member is authorized,” (Pl.’s 56.1 Resp. ¶ 65).

       Nevertheless, the Court finds that Plaintiff’s other arguments, bolstered by the record,

create a material fact dispute sufficient to preclude summary judgment regarding whether Totillo


                                                 25
and Farides understood or believed that information they provided to the police was untrue.

Plaintiff argues, and Defendants acknowledge, that it was generally office policy to provide

discounted services to employees and their families. (See Defs.’ Mem. 16 (“[I]t was Dr.

Gelbart’s practice to give discounts to NEDM employees and family members”).) Plaintiff

further observes that the Assistant District Attorney who investigated the charges found it

suspicious that the policy would not have been followed for her as it had routinely been for

others and determined there was no probable cause to prosecute Plaintiff partially on that basis.

(See Totillo Dep. 88–89; Gelbart Dep. 122–123, 134–136, 138; Gil Decl. ¶¶ 4–5.) The disparity

is particularly notable when combined with the timing of the investigation into the alleged

improper adjustments, which occurred while Plaintiff was out sick, (see 2d Am. Compl. ¶ 58;

Totillo Dep. 233), the timing of the discovery of months-old discrepancies, given that Plaintiff

asserts that employees regularly review financial records to ensure there are no billing issues,

(see Pl.’s 56.1 Resp. ¶ 65), and the timing of the ultimate decision to press charges, just a few

days after NEDM employees were questioned by police about Plaintiff’s sexual harassment

allegations, (see Defs.’ 56.1 ¶¶ 122, 124, 127, 130). Furthermore, Farides’s August 26, 2014

email initially raising the alleged improper adjustments to Wicke and Totillo references a

conversation that occurred the day before with Plaintiff and “with [Totillo] as witness,” (see

Farides Email), but Totillo concedes in her deposition that the conversation “may not have taken

place,” (see Totillo Dep. 231–232), creating conflicting testimony even among Defendants as to

how the investigation into the alleged adjustments unfolded and raising credibility questions that

are inappropriate for resolution on summary judgment.




                                                 26
       Although none of these factors definitively prove that Totillo and Farides knew the

information given to police officers to prosecute Plaintiff was untrue, taken together they are

sufficient to create a dispute of fact on this question that is more appropriately decided by a jury.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986) (noting that at the summary

judgment stage, the court is not to “weigh the evidence and determine the truth of the matter”);

see also Rounseville, 13 F.3d at 630 (reversing grant of summary judgment on malicious

prosecution claim where “[t]he sparse factual record in this case, when viewed most favorably to

the [plaintiffs], does not eliminate the possibility that the defendants initiated the criminal

proceeding without probable cause”); Blake v. Race, 487 F. Supp. 2d 187, 202 (E.D.N.Y. 2007)

(noting that the “standard rule is that ‘credibility determinations, the weighing of the evidence,

and the drawing of legitimate inferences from the facts are jury functions, not those of a judge.’”

(quoting Liberty Lobby, 477 U.S. at 255)). Defendants’ Motion for Summary Judgment on

Plaintiff’s malicious prosecution claim against Totillo and Farides is therefore denied.

                               ii. Gelbart

       Defendants argue that Gelbart similarly had probable cause to file criminal charges

against Plaintiff for unauthorized adjustments. In particular, Defendants state that Gelbart

“reported that he neither approved nor authorized a full write-off of [Plaintiff’s] husband’s

procedures,” (Defs.’ Mem. 16), and that “Plaintiff does not and cannot claim that [Gelbart]

authorized wholesale deletion” of the cost of dental services Gelbart provided to Plaintiff’s

husband, (Defs.’ Reply 7). However, Defendants cite to Plaintiff’s 56.1 Response in support of

this claim, in which Plaintiff expressly disputes the assertion that she wrote off anything without

authorization and cites record evidence in support. (See Pl.’s 56.1 Resp. ¶ 79.) Indeed, Plaintiff


                                                  27
repeatedly stated in her deposition and declaration that Gelbart authorized all billing adjustments

made. (See Nokaj Dep. 211–216, 220–222; Nokaj Decl. ¶¶ 70–72.)

        As a general rule, “district courts may not weigh evidence or assess the credibility of

witnesses at the summary judgment stage.” Jeffreys v. City of New York, 426 F.3d 549, 551 (2d

Cir. 2005); see also Vital v. Interfaith Med. Ctr., 168 F.3d 615, 622 (2d Cir. 1999) (“Assessments

of credibility and choices between conflicting versions of the events are matters for the jury, not

for the court on summary judgment.” (internal quotation marks omitted)). Where the evidence

presents “a question of ‘he said, she said’” the court “cannot . . . take a side at the summary

judgment stage.” Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726 (2d Cir.

2010); see also Kassel v. City of Middletown, 272 F. Supp. 3d 516, 535 (S.D.N.Y. 2017) (noting

that “it is not the role of the [c]ourt at summary judgment to resolve [a] factual clash”); Bale v.

Nastasi, 982 F. Supp. 2d 250, 258–59 (S.D.N.Y. 2013) (holding that “[w]here each side . . . tells

a story that is at least plausible and would allow a jury to find in its favor, it is for the jury to

make the credibility determinations and apportion liability, and not for the court.”). Even where

“[Plaintiff’s] evidence may be thin, [Plaintiff’s] own sworn statement is adequate to counter

summary judgment.” Scott v. Coughlin, 344 F.3d 282, 290–91 (2d Cir. 2003) (holding that

“[t]he credibility of [Plaintiff’s] statements and the weight of contradictory evidence may only be

evaluated by a finder of fact”).

        Viewing the evidence in the light most favorable to Plaintiff and drawing all reasonable

inferences in her favor, the Court finds there is a genuine issue of material fact with respect to

Plaintiff’s malicious prosecution claim against Gelbart. A reasonable fact finder could credit

Plaintiff’s version of events that Gelbart did authorize the adjustments made but claimed he did


                                                   28
not and directed that criminal charges be filed against her, knowing that the basis of those

charges was false and that he therefore had no probable cause to press charges. Defendants’

Motion for Summary Judgment on this claim is therefore denied.

                              iii. NEDM

       Under New York law, “an employer is liable for the actions of an employee if h[is]

actions were foreseeable and if []he acted within the scope of h[is] employment.” Doe v. Guthrie

Clinic, Ltd., 710 F.3d 492, 495 (2d Cir. 2013). “An employee’s conduct ordinarily cannot be

attributed to the employer, however, if it was motivated solely by personal reasons unrelated to

the furtherance of the employer’s business.” Id. (internal quotation marks omitted). However,

an employer may be held responsible where an employee’s actions were “at least partially in

furtherance of his employer’s interests.” Gibbs v. City of New York, 714 F. Supp. 2d 419, 425

(E.D.N.Y. 2010) (citing Restatement (Second) of Agency § 236 (1958)); see also Sclafani v. PC

Richard & Son, 668 F. Supp. 2d 423, 447 (E.D.N.Y. 2009) (“For an intentional tort to be

considered within the scope of employment, however, it must in some broad sense further the

employer’s business.” (citing Riviello v. Waldron, 391 N.E.2d 1278, 1282 (N.Y. 1979))). To

determine whether an employee is acting within the scope of his or her employment, courts

consider:

       the connection between the time, place and occasion for the act; the history of the
       relationship between employer and employee as spelled out in actual practice;
       whether the act is one commonly done by such an employee; the extent of departure
       from normal methods of performance; and whether the specific act was one that the
       employer could reasonably have anticipated.

Bhd. Mut. Ins. Co. v. Ludwigsen, No. 16-CV-6369, 2018 WL 4211319, at *10 (S.D.N.Y. Sept. 4,

2018) (quoting Riviello, 391 N.E.2d at 1281).


                                                29
       Defendants assert that none of the Family Dental dentists is an NEDM employee, and

therefore they “cannot act within the scope of NEDM employment.” (Defs.’ Mem. 17 (emphasis

omitted).) Specifically, Defendants claim that “Defendant NEDM does not employ dentists or

any licensed healthcare personnel,” and that “NEDM is not a parent, subsidiary, or affiliate,

directly or indirectly, of Family Dental.” (Defs.’ 56.1 ¶ 1.) However, Plaintiff disputes this,

alleging that “[a]t all relevant times, NEDM owned 80% of Gelbart & Kesselman PC doing

business as Family Dental Group and Saw Mill Dental and the remaining 20% of Gelbart &

Kesselman PC is owned by Defendant Michael Gelbart, Defendant Lawrence Stein, Dr.

Kesselman and Dr. Robert Friedman.” (Pl.’s 56.1 Resp. ¶ 1.) Plaintiff cites to NEDM’s

employee handbook, which describes the company as a “dental practice management group” and

states that it acquired Family Dental in 2007, (Pl.’s Decl. Ex. 1 (“NEDM Handbook”) 5–6), as

well as Gelbart’s deposition testimony in which he states that Gelbart & Kesselman PC “was

originally owned by North East Dental Management,” (Gelbart Dep. 16).

       Drawing all inferences in Plaintiff’s favor, the Court cannot say that Plaintiff’s malicious

prosecution claim against NEDM fails as a matter of law. If NEDM is indeed a majority owner

of Gelbart & Kesselman PC, a reasonable jury could find that Gelbart is an NEDM employee,

and that he was acting within the scope of his employment with NEDM when he sought

Plaintiff’s prosecution. See Tomscha v. Poole, No. 16-CV-1263, 2016 WL 7378974, at *8

(S.D.N.Y. Dec. 20, 2016) (finding employees were acting within the scope of their employment

in filing allegedly false and defamatory misconduct report where the employees were “expected

to . . . report issues involving misconduct,” an obligation they would typically fulfill through “the

filing of oral and written statements describing incidents”); Lowy v. Travelers Prop. & Cas. Co.,


                                                 30
No. 99-CV-2727, 2000 WL 526702, at *4 (S.D.N.Y. May 2, 2000) (denying summary judgment

on hospital’s liability for misconduct where an employee disciplined another employee by

physically dragging her and handcuffing her to a file cabinet because, although clearly a

departure from a doctor’s “normal methods” of dealing with employees, the doctor “acted at

work and in furtherance of the hospital’s interests” and the doctor had allegedly engaged in

“humiliating” and “demeaning” behavior toward female co-workers in the past, making it

foreseeable that he would “behave in an aggressive, degrading manner toward a female co-

worker” again); Petrousky v. United States, 728 F. Supp. 890, 898 (N.D.N.Y. 1990) (finding

supervisor acted within the scope of her employment in issuing allegedly libelous memoranda

about an employee’s misconduct where it was foreseeable that “in her supervisory capacity [she]

would write memoranda regarding” employee misconduct, and all the memoranda in question

“relate[d] to personnel issues” even if also motivated by “personal animus”). Even if the alleged

acts of sexual harassment are not within the scope of Gelbart’s employment, see Swarna v. Al-

Awadi, 622 F.3d 123, 144–45 (2d Cir. 2010) (“New York courts consistently have held that

sexual misconduct and related tortious behavior arise from personal motives and do not further

an employer’s business, even when committed within the employment context.” (citation and

quotation marks omitted)), Gelbart’s subsequent failure to address the alleged culture of

harassment in his supervisory capacity, his efforts to prosecute Plaintiff for her alleged

unauthorized write-offs of charges for services rendered to her family, and his instructions to

other employees to press charges on behalf of the company, were “at least partially in

furtherance of his employer’s interests,” Gibbs, 714 F. Supp. 2d at 425, and therefore may render

NEDM liable. See Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 162 (2d Cir. 2014) (declining


                                                 31
to “disturb the jury’s finding” that employer was liable for an employee’s intentional torts where

supervisor “refused to use his position . . . to address the ongoing harassment, punish those

responsible, and cooperate with investigating authorities,” which “fell within [his] assigned role

in the company”).

       Defendants concede that Totillo and Farides are NEDM employees, but argue that they

had probable cause to initiate criminal proceedings against Plaintiff as a matter of law. (Defs.’

Mem. 18.) The Court has already rejected this argument, and Defendants do not argue that they

were acting outside the scope of their employment; on the contrary, Defendants expressly

maintain that Totillo and Farides appropriately acted pursuant to their employment

responsibilities by reporting and prosecuting Plaintiff’s alleged misconduct in the workplace.

(See Defs.’ Mem. 13–17.) Even if Defendants had argued that Totillo and Farides were acting

outside the scope of their employment, “the question of whether a particular act

was within the scope of employment is dependent on factual considerations and so is ordinarily

one for the jury.” Gibbs, 714 F. Supp. 2d at 422; see also Sokolow v. Palestine Liberation Org.,

60 F. Supp. 3d 509, 517 (S.D.N.Y. 2014) (“[B]ecause the determination of whether a particular

act is within the scope of the servant’s employment is so heavily dependent on factual

considerations, the question is ordinarily one for the jury.” (citation, alterations, and quotation

marks omitted)).

       Finally, Plaintiff cites an email purportedly from Gelbart to NEDM’s CEO that states,

“Got nasty letter from her lawyer. Go after Vilma ASAP.” (See Pl.’s Decl. Ex. 34 (“Gelbart




                                                  32
Email”).) 16 A reasonable jury could infer from this exchange that NEDM, acting through its

CEO and employees, learned of Plaintiff’s discrimination lawsuit and sought Plaintiff’s

prosecution in order to discourage her from pursuing her case. See E.E.O.C. v. Die Fliedermaus,

77 F. Supp. 2d 460, 473 (S.D.N.Y. 1999) (“An employer can also be held liable for an

employee’s discriminatory act if the employer became a party to it ‘by encouraging, condoning,

or approving it.’” (quoting Totem Taxi, Inc. v. N.Y.S. Human Rights Appeal Bd., 480 N.E.2d

1075, 1077 (N.Y. 1985))). Therefore, Defendants’ Motion for Summary Judgment on Plaintiff’s

malicious prosecution claim against NEDM is denied.

                       b. Reliance on Advice of Counsel

       Defendants also move for summary judgment on Plaintiff’s malicious prosecution claims

on the grounds that each Defendant reasonably relied on the advice of counsel in initiating

criminal charges against Plaintiff. (See Defs.’ Mem. 18–21.) Plaintiff argues that Defendants

waived this argument by failing to raise it as an affirmative defense in Defendants’ Answer to the

Complaint, and that even if not waived, Defendants have not provided sufficient evidence to

allow a jury to find them entitled to the defense. (See Pl.’s Mem. 16–17.)

       “In order to establish the affirmative defense of advice of counsel, a defendant must show

(1) that he made a complete disclosure to counsel; (2) sought advice from counsel as to the

legality of his actions; (3) received advice that his conduct was legal; and (4) relied on such

advice in good faith.” In re Reserve Fund Sec. & Derivative Litig., No. 09-CV-4346, 2012 WL

4774834, at *2 (S.D.N.Y. Sept. 12, 2012) (citation and internal quotation marks omitted).




       16
         Plaintiff submits that this document also states, “go for the throat,” but that phrase is
not found in the cited exhibit.
                                               33
Contrary to Plaintiff’s contention, (see Pl.’s Mem. 16–17), “there is no explicit rule that advice

of counsel is an affirmative defense that must be pled in one’s answer pursuant to Fed. R. Civ. P.

8(c),” Bath & Body Works Brand Mgmt., Inc. v. Summit Entm’t, LLC, No. 11-CV-1594, 2013

WL 3479418, at *3 (S.D.N.Y. July 9, 2013). Courts in the Second Circuit have allowed parties

to raise advice of counsel to defeat an element of a claim “without having to include it as an

affirmative defense in their answers.” Id. (collecting cases). The Court therefore declines to find

the defense automatically waived for failure to include it in Defendants’ Answer.

       However, the Court finds that there are disputed issues of fact with respect to whether a

complete disclosure to counsel was made. As discussed above, there are disputed issues of fact

regarding whether Gelbart authorized the adjustments Plaintiff made to the billing accounts of

her family members and, by extension, provided false information in support of the criminal

charges brought against Plaintiff, (see Defs.’ Reply 7; Nokaj Dep. 211–216, 220–222; Nokaj

Decl. ¶¶ 70–72), and whether Totillo and Farides knew that all adjustments were authorized and

that the information they provided to the police was therefore untrue, (see Pl.’s 56.1 Counter.

¶¶ 236–320). In addition, when asked about what he consulted Landy about, Gelbart stated that

“[w]e discussed the threat that Vilma had made . . . [a]nd I had an order of protection taken out

and I put cameras all around my house, and I was informed that her brother-in-law was a bad guy

and that we had to be worried about physical violence.” (Gelbart Dep. 44.) He did not mention

that they discussed the billing adjustments. 17 Because the Court cannot determine at this stage



       17
          To the extent Defendants would argue that such discussions were not disclosed during
Gelbart’s deposition because they are privileged, “[w]hen a party invokes a defense based on the
notion that he relied on the advice of counsel, the courts generally treat that stance as a waiver of
both the substance of the attorney’s opinion . . . and of all communications by the client to the
                                                  34
whether Gelbart or other dentists indeed authorized the disputed adjustments, or whether Totillo

and Farides knew the adjustments they reported to the police were in fact authorized, it also

cannot determine whether NEDM’s attorney Landy received complete information before

rendering legal advice and thus whether Defendants relied on that advice in good faith. The

Court therefore denies Defendants’ Motion for Summary Judgment based on an advice of

counsel defense.

       D. Plaintiff’s Claim for Lost Wages

       Finally, Defendants move for summary judgment on Plaintiff’s claim for lost wages,

arguing that Plaintiff failed to mitigate her damages by “unreasonably abandoning a job held

immediately after NEDM.” (Defs.’ Mem. 21–25.)

       “Lost wages,” or “back pay,” is “a specific remedy for unlawful discrimination under

Title VII, and it is also available under the NYSHRL.” Munson v. Diamond, No. 15-CV-425,

2017 WL 4863096, at *7 (S.D.N.Y. June 1, 2017), adopted by 2017 WL 4862789 (S.D.N.Y. Oct.

26, 2017); see also Manswell v. Heavenly Miracle Acad. Servs., Inc., No. 14-CV-7114, 2017 WL

9487194, at *15 (E.D.N.Y. Aug. 23, 2017) (“A plaintiff prevailing under Title VII [and] the

NYSHRL . . . is generally entitled to an award of back pay.”), adopted by 2017 WL 4075180

(E.D.N.Y. Sept. 14, 2017). Under both Title VII and the NYSHRL, “[v]ictims of employment

discrimination are required to mitigate their damages.” Greenway v. Buffalo Hilton Hotel, 143

F.3d 47, 53 (2d Cir. 1998); see also Lightfoot v. Union Carbide Corp., 110 F.3d 898, 908 (2d

Cir. 1997) (“The [NYSHRL] substantially tracks Title VII, both in its requirement that plaintiffs



attorney pertaining to the matters that are addressed by the attorney’s stated opinion.” In re
Omnicom Grp., Inc. Sec. Litig., 233 F.R.D. 400, 413–14 (S.D.N.Y. 2006).
                                                35
mitigate their damages by seeking and accepting alternative employment and in the legislative

purpose behind the law.” (internal citations omitted)). “A discharged employee must use

reasonable diligence in finding other suitable employment, which need not be comparable to

their previous positions.” Greenway, 143 F.3d at 53 (internal quotation marks omitted); see also

Jernigan v. Dalton Mgmt. Co., LLC, 819 F. Supp. 2d 282, 291 (S.D.N.Y. 2011) (“It is settled law

that a victim of employment discrimination is required to mitigate his lost wages by using

reasonable diligence in finding other suitable employment.” (alteration and internal quotation

marks omitted)). “Typically, the employer has the burden to demonstrate that suitable work

existed in the marketplace and that its former employee made no reasonable effort to find it.”

Greenway, 143 F.3d at 53; see also Shannon v. Fireman’s Fund Ins. Co., 136 F. Supp. 2d 225,

228 (S.D.N.Y. 2001) (“It is the defendant’s burden to prove that plaintiff failed to satisfy his duty

to mitigate.”). “The question whether an employee has made reasonably diligent efforts is one of

fact for the jury.” Hawkins v. 1115 Legal Serv. Care, 163 F.3d 684, 696 (2d Cir. 1998).

       “[I]n order to fulfill the duty to mitigate, a plaintiff must maintain a suitable job once one

has been located.” Rivera v. Baccarat, Inc., 34 F. Supp. 2d 870, 874 (S.D.N.Y. 1999).

However, “a claimant who voluntarily resigned from comparable employment for personal

reasons would not have adequately mitigated damages, but a voluntary quit does not toll the back

pay period when it is motivated by unreasonable working conditions or an earnest search for

better employment.” Hawkins, 163 F.3d at 696 (internal quotation marks omitted).

       Defendants argue that Plaintiff is not entitled to lost wages because she voluntarily

resigned from suitable alternative employment that she obtained immediately after her

termination from NEDM. (See Defs.’ Mem. 22–23.) Plaintiff asserts that the position did not


                                                 36
constitute suitable employment because it required her to spend two and a half hours each day

commuting, which interfered with her childcare obligations. (See Pl.’s Mem. 24; Pl.’s Counter.

¶¶ 324–325; Nokaj Decl. ¶¶ 80–82.) She further states that while she believed she would be able

to find more suitable employment with reasonable efforts, those efforts proved futile after she

was arrested. (See Pl.’s Mem. 24–25; Pl.’s Counter. ¶¶ 326–328.) Plaintiff has retained an

expert witness to testify regarding the impact of criminal charges on pursuit of employment in

support of her argument that Defendants’ initiation of criminal charges was the cause of her

inability to obtain employment after leaving Interstate. (See Pl.’s Decl. Ex. 40 (“Anderson

Report”) 7.)

       Drawing all inferences in favor of Plaintiff, the Court finds that there remain disputed

issues of material fact that preclude summary judgment on Plaintiff’s claims for lost wages. A

reasonable jury could find that Plaintiff’s alternative employment with Interstate was not suitable

due to the length of her commute, and that she made reasonably diligent efforts under the

circumstances to find suitable employment closer to home. See Habe v. 333 Bayville Ave. Rest.

Corp., No. 09-CV-1071, 2012 WL 113501, at *4 (E.D.N.Y. Jan. 13, 2012) (finding a defendant

did not meet its burden of establishing failure to mitigate as a matter of law where the plaintiff

failed to document her efforts for several months but “testified at her deposition that she actually

applied for some . . . positions”); Longo v. Breda Transp., Inc., No. 04-CV-10241, 2008 WL

852052, at *4 (S.D.N.Y. Mar. 31, 2008) (finding the issue of whether plaintiff had made

reasonable efforts to mitigate damages “was a question for the jury” where the plaintiff “testified

about his efforts to seek new employment, and that his search was fruitless”); Mann v. Mass.

Correa Elec., J.V., No. 00-CV-3559, 2002 WL 88915, at *9 (S.D.N.Y. Jan. 23, 2002) (finding


                                                 37
fact questions remained with respect to the plaintiffs effort to seek comparable employment

where the plaintiff "held a temporary position ... and was interviewed for other positions" and

"rejected [a position] ... on the ground that her daily commute ... would be too burdensome").

       Defendants' Motion for Summary Judgment on Plaintiffs claims for lost wages is

therefore denied .

                                         III. Conclusion

       For the foregoing reasons, Defendants' Motion for Partial Summary Judgment is denied .

The Court will hold a conference on April 9, 2019 at 2:00 p.m. to discuss the status of the case.

The Clerk of Court is respectfully directed to terminate the pending Motion. (Dkt. No . 82 .)

SO ORDERED.

DATED:         February I~}, 2019
               White Plains, New York




                                                38
